Oliver, Chief Judge:
This appeal for reappraisement involves the proper dutiable value of certain items of hides, identified by plaintiff as “Russet Horse Butts and Leather Hides with Hair, Uppers,” which were exported from Paris, France, and entered at the port of New York.
When the case was called for trial, the appeal for reappraisement was limited, by agreement between the parties, to the merchandise represented by the invoice items marked “A” and “B” in red ink. Under the terms of an oral stipulation, it has been established that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value for the merchandise represented by the invoice items marked “A” is the unit invoice values, less 3 per centum, packed, and for the merchandise *527represented by the invoice items marked “B” is the appraised unit prices, less 3 per centum, packed.
Judgment will be rendered accordingly.